United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
O’HARE AIRPORT, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1557
Issued: December 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2008 appellant, through his representative, filed a timely appeal of the
August 27, 2007 and March 27, 2008 merit decisions of the Office of Workers’ Compensation
Programs, denying his claim for a recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
during the period April 29 through June 18, 2007 due to his accepted November 9, 2006
employment-related injuries.
FACTUAL HISTORY
On November 9, 2006 appellant, then a 36-year-old customs and border protection
officer, filed a traumatic injury claim (Form CA-1) assigned file number xxxxxx968 alleging that

on that date he experienced low back pain as a result of a chair falling out from under him.1 By
letter dated June 18, 2007, the Office accepted the claim for lumbar sprain.
In May and June 2007, appellant filed claims for compensation for leave without pay and
wage loss from April 29 to June 18, 2007. He submitted a June 26, 2007 treatment note of
Dr. Bryon W. Thomas, an attending Board-certified family practitioner, excused appellant from
work commencing June 19, 2007 due to low back pain with lower extremity radiculopathy.
Dr. Thomas related that he was unable to safely drive long distances due to his radiculopathy.
He opined that appellant could return to work after he began receiving treatment for his
condition.
In a June 29, 2007 medical report, Dr. Satish Dasari, a Board-certified
anesthesiologist, with a subspecialty in pain medicine, stated that appellant sustained right
lumbar radicular pain and spinal stenosis and a herniated disc at L4-5.
By letter dated July 16, 2007, the Office requested that Dr. Thomas provide a rationalized
medical opinion, which explained why appellant’s disability from work for the claimed period
was caused by his accepted lumbar condition.
A May 14, 2007 treatment note and report of Dr. Jamie E. Gottlieb, a Board-certified
orthopedic surgeon, stated that appellant sustained degenerative disc disease and herniated
nucleus pulposus and stenosis at L4-5. In a July 24, 2007 report, Dr. Thomas stated that, based
on his initial evaluation and Dr. Gottlieb’s findings and recommendations, appellant had
difficulty sitting for prolonged periods of time and he required frequent changes of position to
avoid significant pain and to some degree, he had decreased function of his lower extremities.
He further stated that an 80-mile commute was not only unpleasant, but also unsafe. Dr. Thomas
opined that if an employee such as appellant, could not commute safely to and from work, then
he could not safely work. In a November 20, 2006 report, he stated that appellant suffered from
lumbar pain. On July 27, 2007 Dr. Dasari administered a right L4-5 transforaminal epidural
steroid injection under fluoroscopy.
On August 9, 2007 appellant described his symptoms and disability and the medical
treatment he received related to the November 9, 2006 employment injury. He experienced
immediate pain after a stool slipped out from under him. Appellant took a couple of days off
work and returned to work because he was a probationary employee. He sought medical
treatment in late April 2007 because he could no longer stand the pain. Appellants attending
physician put him off work until he received a steroid injection, which was recently performed
and physical therapy, which had not yet been approved by the Office.
In a letter dated August 21, 2007, the Office expanded the acceptance of appellant’s
claim to include aggravation of degenerative disc disease. Also on August 21, 2007, it requested
1

Prior to the instant claim, appellant, on April 2, 2004 filed a CA-1 form assigned file number xxxxxx014
alleging that he sustained a back injury on that date as a result of loading a golf bag onto a conveyor belt while
working for the employing establishment’s Transportation Security Administration (TSA). He returned to work on
April 3, 2004. The Office accepted the claim for a lumbar strain. On October 26 2005 appellant filed a CA-1 form
assigned file number xxxxxx339 alleging that on that date he hurt his back while placing a bag on a table while
working at the TSA. He stopped work on the date of injury and returned to work on October 30, 2005. The Office
accepted the claim for lumbosacral strain. Appellant stopped work in November 2005. He resigned from the TSA
effective December 2, 2005.

2

that Dr. Gottlieb determine whether appellant’s employment-related lumbar sprain had resolved
and whether his employment-related degenerative disc disease had returned to the baseline
condition prior to the November 9, 2006 work-related injury. The Office further requested that
Dr. Gottlieb state whether the restrictions he set forth were based on the accepted work-related
conditions or based on nonwork-related conditions, whether the restrictions were temporary or
permanent in nature based only on the accepted employment-related conditions and if temporary,
state when appellant could return to his date-of-injury position.
In an August 14, 2007 report, Dr. Dasari reiterated his prior diagnoses of right lumbar
radicular pain and herniated disc and spinal stenosis at L4-5.
On August 20, 2007 the Office combined appellant’s claims assigned file numbers
xxxxxx339, xxxxxx968 and xxxxxx0914 into a master claim assigned file number xxxxxx339.
By decision dated August 27, 2007, the Office denied appellant’s claims for
compensation for leave without pay and wage loss from April 29 to June 18, 2007 on the
grounds that the evidence of record failed to establish that he was totally disabled during the
claimed period due to his accepted employment-related injuries.
In an August 29, 2007 report, Dr. Thomas noted that he had previously documented
appellant’s inability to stay in one position for more than 10 minutes. He stated that this
included his commute to work. Dr. Thomas indicated that appellant’s type of work required him
to be in a constant upright seated position for hours at a time. He released him to return to work
due to financial constraints. Dr. Thomas opined that appellant was deserving of disability during
his time off work commencing April 25, 2007. He stated that, had his physical therapy been
approved in a timely fashion, his absence from work may have been shortened by several
months. Dr. Thomas further stated that if the employing establishment would allow appellant to
change positions frequently including, sitting, standing and walking, then he would likely be able
to return to work at his current level of pain.
In a September 15, 2007 work capacity evaluation (Form OWCP-5c), Dr. Thomas stated
that appellant could work eight hours per day with restrictions. The restrictions applied until
appellant was pain-free or cleared by a specialist.
By letter dated September 13, 2007, appellant, through counsel, requested an oral hearing
before an Office hearing representative regarding the Office’s August 27, 2007 decision.
On September 17, 2007 Dr. Thomas prescribed physical therapy for appellant three times
per week for six weeks. In a September 24, 2007 report, Dr. Dasari stated that appellant
underwent physical therapy for his back condition.
Reports of Donna Persin, Douglas Post and Jenny Pearson, appellant’s physical
therapists, addressed the treatment he received for his back condition from September 24 through
October 8, 2007.
In a September 21, 2007 report, Dr. Gottlieb stated that appellant’s aggravation of
degenerative disc disease had returned to baseline prior to the November 9, 2006 employment
injury as he was working for the employing establishment and completed training without any
3

issue. He could not address the issue of whether his work restrictions were due to the accepted
employment-related injuries and whether they were temporary or permanent in nature because he
only saw him once on May 14, 2007. Dr. Gottlieb stated that appellant did not follow up. He
anticipated exacerbation of the sprain and degenerative disc disease to require a short stint of
physical therapy and possible injection treatment. Dr. Gottlieb hoped that appellant could return
to work within eight weeks of a follow-up visit.
In a November 21, 2007 report, Dr. Thomas referred to his April 25, 2007 treatment note,
which stated that appellant experienced back pain that had been waxing and waning but had
never completely resolved. On April 25, 2007 he excused him from work for three days to get
relief from his back pain. Dr. Thomas stated that appellant was unable to return to work on
April 29, 2007. He provided him with additional time off work and referred him to Dr. Gottlieb
for evaluation. Due to the postponement of appellant’s appointment with Dr. Gottlieb,
Dr. Thomas extended his time off work from May 8 to 14, 2007. He noted Dr. Gottlieb’s finding
that appellant sustained degenerative disc disease and his recommendation for physical therapy
and epidural injections to ensure a satisfactory recovery and return to work. Dr. Thomas
evaluated appellant on June 18, 2007 and stated that he had not yet returned to work due to his
continued worsening symptoms. He stated that any findings subsequent to June 18, 2007 should
be considered part of appellant’s medical problem as he did not sustain any further injuries that
exacerbated his condition other than unsuccessfully trying to return to work on May 7, 2007 due
to wearing a utility belt that caused his pain to worsen. Dr. Thomas further stated that his
continued symptoms, by definition, were subjective and limiting his ability to perform his work
duties. He related that appellant was unable to sit for more than 10 minutes without experiencing
significant discomfort, wear a belt typically worn by a customs border patrol agent and sit in a
booth for a prolonged period of time without an opportunity to ambulate on a frequent basis.
Dr. Thomas opined that appellant was unable to perform his work duties during this period of
time until he was able to receive physical therapy that rather quickly improved his condition.
By decision dated March 27, 2008, an Office hearing representative affirmed the
August 27, 2007 decision. He found the evidence of record insufficient to establish that
appellant sustained a recurrence of disability during the claimed period causally related to his
November 9, 2006 employment injuries. The hearing representative advised appellant that, as he
had identified work factors that he performed upon his return to work following the November 9,
2006 employment injury, e.g., back discomfort wearing a service belt and traveling to and from
work, he may wish to file a new claim for occupational disease and provided the necessary
information on which to do so.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
2

20 C.F.R. § 10.5(x).

4

or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.3
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which he claims
compensation is causally related to the accepted employment injury.4 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between his recurrence of disability and his employment injury.5 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.6 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.7
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.8 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.9 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.10
ANALYSIS
The Office accepted that appellant sustained a lumbar sprain and aggravation of
degenerative disc disease while in the performance of duty on November 9, 2006. In May and
June 2007 appellant filed claims for wage-loss compensation for the period April 29 through
June 18, 2007, which the Office treated as claims for a recurrence of disability. The Board finds
that appellant has failed to submit rationalized medical evidence establishing that his claimed
recurrence of back problems and disability were caused or aggravated by his accepted
employment-related lumbar sprain and aggravation of degenerative disc disease.
3

Id.

4

Kenneth R. Love, 50 ECAB 193, 199 (1998).

5

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

6

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

7

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

8

See Ricky S. Storms, supra note 6; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
9

For the importance of bridging information in establishing a claim for a recurrence of disability, see
Richard McBride, 37 ECAB 748 at 753 (1986).
10

See Ricky S. Storms, supra note 6; Morris Scanlon, 11 ECAB 384, 385 (1960).

5

Appellant submitted a treatment note and reports from Dr. Thomas. In a June 26, 2007
treatment note, Dr. Thomas excused appellant from work commencing June 19, 2007 due to low
back pain with lower extremity radiculopathy. He stated that appellant was unable to safely
drive long distances due to his radiculopathy. Dr. Thomas opined that he could return to work
after he began receiving treatment for his condition. This evidence is insufficient to establish
appellant’s claim as Dr. Thomas failed to opine that his disability for work was caused by the
November 9, 2006 employment-related injuries. The Board has held that medical reports not
supported by medical rationale are of limited probative value.11
Similarly, Dr. Thomas’ July 24 and August 29, 2007 reports are of diminished probative
value. In the July 24, 2007 report, he stated that, based on appellant’s difficulty with sitting for
prolonged periods of time, his need to frequently change position to avoid significant pain and
his decreased function of the lower extremities, an 80-mile commute was not only unpleasant,
but also unsafe. Dr. Thomas opined that if appellant could not commute safely to and from
work, then he could not safely work. In the August 29, 2007 report, he released appellant to
return to work due to financial constraints despite his finding that his work duties did not allow
him to change his position frequently. Dr. Thomas opined that he was deserving of disability
during his time off work commencing April 25, 2007 and that this period of disability would
have been shortened by several months if physical therapy had been approve in a timely manner.
He stated that if the employing establishment would allow appellant to change positions
frequently including, sitting, standing and walking, then he would likely be able to return to work
at his current level of pain. Dr. Thomas, however, did not opine that appellant’s disability for
work was causally related to the accepted employment-related injuries. Therefore, the Board
finds that his July 24 and August 29, 2007 reports are insufficient to establish appellant’s
claim.12
Moreover, Dr. Thomas’ November 21, 2007 report is of diminished probative value. He
noted his prior finding that appellant experienced back pain that had been waxing and waning
but had never completely resolved. Although Dr. Thomas excused appellant from work for three
days due to his back pain and later extended his time off work from May 8 to 14, 2007, he noted
that by June 18, 2007, appellant had not yet returned to work due to his continued worsening
symptoms. He stated that appellant did not sustain any further injuries that exacerbated his
condition other than unsuccessfully trying to return to work on May 7, 2007 due to wearing a
utility belt that caused his pain to worsen. Although relating to the time frame in the claim,
Dr. Thomas’ reports did not relate that appellant’s disability to the November 9, 2006
employment-related injuries; rather he stated that it was due to an intervening event or unrelated
condition such as wearing a utility belt. Therefore, the Board finds that Dr. Thomas’ report is
insufficient to pay compensation for the claimed period of disability.13
Dr. Thomas’ September 15, 2007 OWCP-5c form stated that appellant could work eight
hours per day with restrictions that applied until he was pain-free or cleared by a specialist. His
11

Lucrecia M. Nielson, 42 ECAB 583 (1991).

12

Id.

13

Michael E. Smith, 50 ECAB 313 (1999).

6

September 17, 2007 prescription ordered physical therapy for appellant three times per week for
six weeks. As Dr. Thomas did not address the issue of whether appellant sustained a recurrence
of disability during the claimed period, his OWCP-5c form and prescription are insufficient to
establish appellant’s claim.
Dr. Thomas’ November 20, 2006 report found that appellant experienced lumbar pain.
This evidence predates the alleged recurrence of disability from April 29 through June 18, 2007
and, thus, is not relevant to the issue of whether his disability during the claimed period was
causally related to the November 9, 2006 employment-related injuries.
Dr. Dasari’s June 29 and August 14, 2007 reports stated that appellant sustained right
lumbar radicular pain and spinal stenosis and a herniated disc at L4-5, for which he received a
right L4-5 transforaminal epidural steroid injection under fluoroscopy on July 27, 2007. His
September 24, 2007 report stated that appellant received physical therapy for his back condition.
This evidence is insufficient to establish appellant’s claim because Dr. Dasari did not opine that
appellant’s current back conditions and treatment were caused or aggravated by the November 9,
2006 employment-related injuries. Moreover, Dr. Dasari did not opine that appellant was
disabled for work during the period April 29 through June 18, 2007, due to the accepted
employment-related injuries. His reports are insufficient to establish that appellant sustained a
recurrence of disability due to the accepted employment-related injuries during the claimed
period.
Similarly, Dr. Gottlieb’s May 14, 2007 treatment note and report are of limited probative
value. He stated that appellant sustained degenerative disc disease and a herniated nucleus
pulposus and stenosis at L4-5. Dr. Gottlieb failed to address whether appellant’s diagnosed
conditions were caused by the accepted employment-related injuries and he did not opine that he
was disabled for work during the claimed period.
Dr. Gottlieb’s September 21, 2007 report stated that appellant’s aggravation of
degenerative disc disease had returned to baseline prior to the November 9, 2006 employment
injury as he was working for the employing establishment and completed training without any
issue. He could not address whether his work restrictions were due to the accepted employmentrelated injuries and whether they were temporary or permanent in nature because he only saw
him once on May 14, 2007. Dr. Gottlieb did not relate appellant’s restrictions to the accepted
employment-related injuries; nor did he opine that his disability for work was caused by the
accepted employment-related injuries.14 The Board, therefore, finds that his report does not
establish appellant’s claim.
The reports of appellant’s physical therapists do not constitute probative medical
evidence. A physical therapist is not defined as a physician under the Federal Employees’
Compensation Act.15 Therefore, the physical therapists reports do not constitute competent
medical evidence to support appellant’s claim.

14

Lucrecia M. Nielson, supra note 11.

15

See 5 U.S.C. § 8102(2); David P. Sawchuk, 57 ECAB 316 (2006).

7

Appellant failed to submit rationalized medical evidence establishing that his disability
from April 29 through June 18, 2007 resulted from the effects of his employment-related lumbar
sprain and aggravation of degenerative disc disease. The Board finds that he has not met his
burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a recurrence of
total disability during the period April 29 through June 18, 2007 causally related to his accepted
November 9, 2006 employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2008 and August 27, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

